Title: To James Madison from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 26 September 1807
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James



quadruplicate
My dear Friend,
Lagrange 26th. September 1807.

The Last Vessels have brought me nothing from you, Unless some miscarriage has taken place which I would not Wonder at, But I have received two Letters from our respected President, and as I have by this Opportunity aknowledged them, I will not repeat what he will, no doubt Communicate.  The State of Public affairs You will find fully explained in your official Dispatches, Nor do I Know at this moment what answer the British Government has made to the Very proper Demand of reparation for the Past & Security for the future.  The feelings of an American Veteran on the occasion are obvious.  With Such an old friend as you it is needless to expatiate on them.  I am also ignorant of the explanation given to Gen. Armstrong in Consequence of his last application to M. de Champagny.  But as my Letter is to go with his dispatches I will not delay it to express opinions and Sentiments of thirty Years Standing, and Shall Confine myself to matters of private Concern.  You will see, my dear Madison, what I write to M. Jefferson.  I also have thanked M. Gallatin for his interference with M. Clarke whom I wish I might think to have been merely impartial to me, and in his accounts of men and things.  But all this you are Better able than myself to ascertain, and While I feel the propriety of Your restrictions and am obliged to you for them, as far as they preserve the Limits of Value and fitness you have permitted Yourselves and me to expect, I beg you to urge the measures which are to realise your Kind purposes in my behalf.  The Power of Attorney to Locate and manage my Lands, the additional unlimited power to Sell have long ago reached you.  The documents and titles of Location I have not yet received.  Your Correspondance with M. Duplantier has probably by this time informed You of the Situation and present value of this property which, if too much under your intended Mark, is not it Seems, under an impossibility to be thus far or near it extended  I Hope the idea to Sell by alternate Lots as effected for himself in the State of Newyork, And attempted here for me by M. Leray now in America, has met your approbation; by which means I might liberate my fortune, insure a revenue in the American funds, and preserve a precious Landed property in Louisiana for myself and my Children.  But what I beg leave to recommend to your friendship is the Speedy realisation of those Kind plans of yours, as my Situation in every Account renders it very important for me that no time should be lost.  Permit me also to insist on your Sending triplicate the Documents, Titles, informations, Bills or power to draw which are eagerly expected, And When Dispatches of any importance are Sent to the American Consuls I would advise their being directed to forward them by express in the Stage, a trifling expense which prevents much uneasiness.
Adieu, my dear Madison, I offer you with all my heart the good wishes, grateful thanks, and affectionate regard of Your Constant friend,

Lafayette

